
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.33



REGISTRATION RIGHTS AGREEMENT


        This Registration Rights Agreement (this "Agreement") is made and
entered into as of March 11, 2003, among Dot Hill Systems Corp., a Delaware
corporation (the "Company"), and the investors signatory hereto (each such
investor is a "Purchaser" and all such investors are, collectively, the
"Purchasers").

        This Agreement is made pursuant to the Securities Purchase Agreement
dated as of the date hereof among the Company and the Purchasers (the "Purchase
Agreement").

        The Company and the Purchasers hereby agree as follows:

        1.    Definitions    

        Capitalized terms used and not otherwise defined herein that are defined
in the Purchase Agreement shall have the meanings given such terms in the
Purchase Agreement. As used in this Agreement, the following terms shall have
the following meanings:

        "Effectiveness Date" means the 90th calendar day (120th calendar day in
the event of a review by the Commission) following the Closing Date; provided,
however, in the event that the Company is notified by the Commission that one of
the above Registration Statements will not be reviewed or is no longer subject
to further review and comments, the Effectiveness Date as to the Registration
Statement shall be the fifth Trading Day following the date on which the Company
is so notified if such date precedes the dates required above.

        "Effectiveness Period" shall have the meaning set forth in Section 2(a).

        "Filing Date" means the 5th calendar day following the effective date of
the registration statement filed with the Commission on January 17, 2003, File
No. 333-102593, and currently under review.

        "Holder" or "Holders" means the holder or holders, as the case may be,
from time to time of Registrable Securities.

        "Indemnified Party" shall have the meaning set forth in Section 5(c).

        "Indemnifying Party" shall have the meaning set forth in Section 5(c).

        "Prospectus" means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

        "Registrable Securities" means all of the Shares and the shares of
Common Stock underlying the Warrant together with any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the foregoing but excluding in any case any
shares sold into the public market in reliance upon Rule 144 promulgated under
the Securities Act ("Rule 144") or pursuant to an effective Registration
Statement or which may be sold into the public market pursuant to paragraph (k)
of Rule 144.

1

--------------------------------------------------------------------------------




        "Registration Statement" means the registration statement required to be
filed hereunder, including (in each case) the Prospectus, amendments and
supplements to the Registration Statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in the Registration
Statement.

        "Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

        "Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.

        "Shares" shall have the meaning set forth in the Purchase Agreement.

        "Warrants" shall mean the Common Stock purchase warrants issued to Roth
Capital Partners, LLC pursuant to that certain Engagement Letter dated
March    , 2002 between Roth Capital Partners, LLC and the Company.

        2.    Shelf Registration    

        (a)  On or prior to the Filing Date, the Company shall prepare and file
with the Commission a "Shelf" Registration Statement covering the resale of all
Registrable Securities on such Filing Date for an offering to be made on a
continuous basis pursuant to Rule 415. The Registration Statement shall be on
Form S-3 (unless the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, in which case such registration shall be on
another appropriate form in accordance herewith) and shall contain (unless
otherwise directed by the Holders and except to the extent the Company
determines that modifications thereto are required under applicable law) the
"Plan of Distribution" attached hereto as Annex A. Subject to the terms of this
Agreement, the Company shall use commercially reasonable efforts to cause the
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof, but in any event prior to the
applicable Effectiveness Date, and shall use commercially reasonable efforts to
keep the Registration Statement continuously effective under the Securities Act
until the date which is two years after the date that the Registration Statement
is declared effective by the Commission or such earlier date when all
Registrable Securities covered by the Registration Statement have been sold or
may be sold without volume restrictions pursuant to Rule 144(k) as determined by
the counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Company's transfer agent and the affected
Holders (the "Effectiveness Period").

        (b)  [RESERVED]

        (c)  If: (i) the Registration Statement is not filed on or prior to its
Filing Date, the Company shall not be deemed to have satisfied clause (i)), or
(ii) the Company fails to file with the Commission a request for acceleration in
accordance with Rule 461 promulgated under the Securities Act, within five
Trading Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that the Registration Statement will not
be "reviewed," or not subject to further review, or (iii) prior to its
Effectiveness Date, the Company fails to file a pre-effective amendment and
otherwise respond in writing to comments made by the Commission in respect of
the Registration Statement within fifteen Trading Days after the receipt of
comments by or notice from the Commission that such amendment is required in
order for the Registration Statement to be declared effective, or (iv) the
Registration Statement filed or required to be filed hereunder is not declared
effective by the Commission by its Effectiveness Date, or (v) after the
Effectiveness Date, the Registration Statement ceases for any reason to remain
continuously effective as to all Registrable Securities for which it is required
to be effective, or the Holders are not permitted to utilize the Prospectus
therein to resell

2

--------------------------------------------------------------------------------


such Registrable Securities for an aggregate of 30 calendar days during any
12 month period (which need not be consecutive calendar days) (any such failure
or breach being referred to as an "Event", and for purposes of clause (i) or
(iv) the date on which such Event occurs, or for purposes of clause (ii) the
date on which such five Trading Day period is exceeded, or for purposes of
clause (iii) the date which such 15 Trading Day period is exceeded, or for
purposes of clause (v) the date on which such 30 calendar day period, as
applicable, is exceeded being referred to as "Event Date"), then, in addition to
any other rights the Holders may have hereunder or applicable law, on each such
Event Date and every monthly anniversary thereof until the applicable Event is
cured, the Company shall pay to each Holder an amount in cash, as liquidated
damages and not as a penalty, equal to 2.0% per month of the aggregate
Subscription Amount paid by such Holder pursuant to the Purchase Agreement. If
the Company fails to pay any liquidated damages pursuant to this Section in full
within 3 days after the date payable, the Company will pay interest thereon at a
rate of 18% per annum (or such lesser maximum amount that is permitted to be
paid by applicable law) to the Holder, accruing daily from the date such
liquidated damages are due until such amounts, plus all such interest thereon,
are paid in full. The liquidated damages pursuant to the terms hereof shall
apply on a pro-rata basis for any portion of a month prior to the cure of an
Event.

        3.    Registration Procedures    

        In connection with the Company's registration obligations hereunder, the
Company shall:

        (a)  Not less than three Trading Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto (excluding any document that would be incorporated or deemed to be
incorporated therein by reference and excluding in any case any information for
which an order granting confidential treatment thereof is in effect or has been
requested), the Company shall, (i) furnish to each Holder copies of all such
documents proposed to be filed (other than those incorporated or deemed to be
incorporated by reference and excluding in any case any information for which an
order granting confidential treatment thereof is in effected has been
requested), for review by each Holder, and (ii) cause its officers and
directors, counsel and independent certified public accountants to respond
(subject to maintenance of any attorney-client privilege between the Company and
its counsel) to such reasonable inquiries as shall be necessary, in the
reasonable opinion of respective counsel, to conduct a reasonable investigation
within the meaning of the Securities Act. The Company shall not file the
Registration Statement or any such Prospectus or any amendments or supplements
thereto to which the Holders of a majority of the Registrable Securities shall
reasonably and in good faith object, provided, the Company is notified of such
objection in writing no later than 3 Trading Days after the Holders have been so
furnished copies of such documents.

        (b)  (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and as so supplemented or amended to be filed pursuant to Rule 424;
(iii) respond as promptly as reasonably possible, and in any event within 15
Trading Days, to any comments received from the Commission with respect to the
Registration Statement or any amendment thereto and as promptly as reasonably
possible provide the Holders true and complete copies of all correspondence from
and to the Commission relating to the Transaction Documents and the Holders; and
(iv) comply in all material respects with the provisions of the Securities Act
and the Exchange Act with respect to the disposition of all Registrable
Securities covered by the Registration Statement during the applicable period in
accordance (subject to the terms of this Agreement) with the intended methods of
disposition by the Holders thereof set forth in the Registration Statement as so
amended or in such Prospectus as so supplemented.

3

--------------------------------------------------------------------------------


        (c)  [RESERVED]

        (d)  Notify the Holders of Registrable Securities to be sold (which
notice shall, pursuant to clauses (ii) through (vi) hereof shall be accompanied
by an instruction to suspend the use of the Prospectus until the requisite
changes have been made) as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than five Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a "review" of the Registration Statement and whenever the Commission comments in
writing on the Registration Statement (the Company shall provide true and
complete copies thereof and all written responses thereto to each of the
Holders); and (C) with respect to the Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to the Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and (vi) the occurrence or existence of any pending
corporate development with respect to the Company that the Company believes may
be material and that, in the determination of the Company, makes it not in the
best interest of the Company to allow continued availability of the Registration
Statement or Prospectus.

        (e)  Promptly deliver to each Holder, without charge, as many copies of
the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. Subject
to the terms of this Agreement, the Company hereby consents to the use of such
Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.

        (f)    Use commercially reasonable efforts to register or qualify the
resale of such Registrable Securities as required under applicable securities or
Blue Sky laws of each State within the United States as any Holder requests in
writing, to keep each such registration or qualification (or exemption
therefrom) effective during the Effectiveness Period; provided, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified or subject the Company to any material tax in
any such jurisdiction where it is not then so subject.

        (g)  Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.

4

--------------------------------------------------------------------------------


        (h)  Upon the occurrence of any event contemplated this Section 3, as
promptly as reasonably possible under the circumstances taking into account the
Company's good faith assessment of any adverse consequences to the Company and
its stockholders of the premature disclosure of such event, prepare a supplement
or amendment, including a post-effective amendment, to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither the Registration Statement
nor such Prospectus will contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. If the Company notifies the Holders in accordance with clauses
(ii) through (v) of Section 3(d) above to suspend the use of the use of any
Prospectus until the requisite changes to such Prospectus have been made, or the
Company otherwise notifies the Holders of its election to suspend the
availability of the Registration Statement and Prospectus pursuant to
clause (vi) of Section 3(d), then the Holders shall suspend use of such
Prospectus. The Company will use reasonable efforts to ensure that the use of
the Prospectus may be resumed as promptly as is practicable, except that in the
case of suspension of the availability of the Registration Statement and
Prospectus pursuant to clause (vi) of Section 3(d), the Company shall not be
required to take such action until such time as it shall determine that the
continued availability of the Registration Statement and Prospectus is no longer
not in the best interests of the Company. The Company shall be entitled to
exercise its right under this Section 3(h) to suspend the availability of the
Registration Statement and Prospectus, subject to the payment of liquidated
damages pursuant to Section 2(c), for a period not to exceed 60 consecutive days
or for multiple periods not to exceed 90 days in any 12 month period.

        (i)    Use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission.

        (j)    Use its best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

        (k)  The Company may require, at any time prior to the third Trading Day
prior to the Filing Date, each Holder to furnish to the Company a statement as
to the number of shares of Common Stock beneficially owned by such Holder and,
if requested by the Commission, the controlling person thereof, within three
Trading days of the Company's request. During any periods that the Company is
unable to meet its obligations hereunder with respect to the registration of the
Registrable Securities solely because any Holder fails to furnish such
information within three Trading Days of the Company's request, any liquidated
damages that are accruing at such time shall be tolled and any Triggering Event
that may otherwise occur solely because of such delay shall be suspended, until
such information is delivered to the Company.

        4.    Registration Expenses.    All fees and expenses incident to the
performance of or compliance with this Agreement by the Company shall be borne
by the Company whether or not any Registrable Securities are sold pursuant to
the Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Principal Market on which the Common Stock is then
listed for trading, and (B) in compliance with applicable state securities or
Blue Sky laws (including, without limitation, fees and disbursements of counsel
for the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses
requested by the Holders), (iii) messenger, telephone and delivery expenses,
(iv) fees and disbursements of counsel for

5

--------------------------------------------------------------------------------


the Company and (v) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder. In no event shall the Company be
responsible for any broker or similar commissions or, except to the extent
provided for in the Transaction Documents, any legal fees or other costs of the
Holders.

        5.    Indemnification    

        (a)    Indemnification by the Company.    The Company shall,
notwithstanding any termination of this Agreement, indemnify and hold harmless
each Holder, the officers, directors, agents, partners, brokers (including
brokers who offer and sell Registrable Securities as principal as a result of a
pledge or any failure to perform under a margin call of Common Stock),
investment advisors and employees of each of them, each Person who controls any
such Holder (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) and the officers, directors, agents, partners
and employees of each such controlling Person, to the fullest extent permitted
by applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
reasonable attorneys' fees) and expenses (collectively, "Losses"), as incurred,
arising out of or relating to any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus or any
form of prospectus or in any amendment or supplement thereto or in any
preliminary prospectus, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that (1) such
untrue statements or omissions or alleged untrue statements or omissions are
based upon information regarding such Holder furnished in writing to the Company
by such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder's proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Holder expressly for use in the Registration Statement, such Prospectus or
such form of Prospectus or in any amendment or supplement thereto or (2) in the
case of an occurrence of an event of the type specified in
Section 3(d)(ii)-(vi), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 6(e). The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding arising from
or in connection with the transactions contemplated by this Agreement of which
the Company is aware.

        (b)    Indemnification by Holders.    Each Holder shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of or based upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto, or arising out of
or based upon: (i) such Holder's failure to comply with the prospectus delivery
requirements of the Securities Act or (ii) any omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading to the extent, but only to the extent, that such

6

--------------------------------------------------------------------------------




untrue statement or omission is contained in any information so furnished in
writing by such Holder to the Company specifically for inclusion in the
Registration Statement or such Prospectus or to the extent that (1) such untrue
statements or omissions are based upon information regarding such Holder
furnished in writing to the Company by such Holder expressly for use therein, or
to the extent that such information relates to such Holder or such Holder's
proposed method of distribution of Registrable Securities and was reviewed and
expressly approved in writing by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto or (2) in the case of an occurrence of an event
of the type specified in Section 3(d)(ii)-(vi), the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated in Section 6(e). In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

        (c)    Conduct of Indemnification Proceedings.    If any Proceeding
shall be brought or asserted against any Person entitled to indemnity hereunder
(an "Indemnified Party"), such Indemnified Party shall promptly notify the
Person from whom indemnity is sought (the "Indemnifying Party") in writing, and
the Indemnifying Party shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that such failure shall have
prejudiced the Indemnifying Party.

        An Indemnified Party shall have the right to employ separate counsel in
any such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; or (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a material conflict of interest is
likely to exist if the same counsel were to represent such Indemnified Party and
the Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and the expense of one such counsel for each
Holder shall be at the expense of the Indemnifying Party). The Indemnifying
Party shall not be liable for any settlement of any such Proceeding effected
without its written consent, which consent shall not be unreasonably withheld.
No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.

        Subject to the terms of this Agreement, all fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such

7

--------------------------------------------------------------------------------




Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification hereunder).

        (d)    Contribution.    If a claim for indemnification under
Section 5(a) or 5(b) is unavailable to an Indemnified Party (by reason of public
policy or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties' relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys' or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

        The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.

        The indemnity and contribution agreements contained in this Section are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

        6.    Miscellaneous    

        (a)    Amendments and Waivers.    The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Company
and the Holders of at least 75% of the then outstanding Registrable Securities.
Notwithstanding the foregoing, a waiver or consent to depart from the provisions
hereof with respect to a matter that relates exclusively to the rights of
Holders and that does not directly or indirectly affect the rights of other
Holders may be given by Holders of at least 50% of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.

        (b)    No Inconsistent Agreements.    Neither the Company nor any of its
subsidiaries has entered, as of the date hereof, nor shall the Company or any of
its subsidiaries, on or after the date of this Agreement, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof. Except as and to the extent specified in
Schedule 6(b) hereto, neither the Company nor any of its subsidiaries has
previously entered into any agreement granting any registration rights with
respect to any of its securities to any Person that have not been satisfied in
full.

8

--------------------------------------------------------------------------------




        (c)  [RESERVED]

        (d)    Compliance.    Each Holder covenants and agrees that it will
comply with the prospectus delivery requirements of the Securities Act as
applicable to it in connection with sales of Registrable Securities pursuant to
the Registration Statement.

        (e)    Discontinued Disposition.    Each Holder agrees by its
acquisition of such Registrable Securities that, upon receipt of a notice from
the Company of the occurrence of any event of the kind described in Sections
3(d), such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement
contemplated by Section 3(h), or until it is advised in writing (the "Advice")
by the Company that the use of the applicable Prospectus may be resumed, and, in
either case, has received copies of any additional or supplemental filings that
are incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this paragraph.

        (f)    Piggy-Back Registrations.    If at any time during the
Effectiveness Period there is not an effective Registration Statement covering
all of the Registrable Securities and the Company shall determine to prepare and
file with the Commission the Registration Statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, other than on Form S-4 or Form S-8 (each as promulgated under
the Securities Act) or their then equivalents relating to equity securities to
be issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen days after receipt of such notice, any such
Holder shall so request in writing, the Company shall include in the
Registration Statement all or any part of such Registrable Securities such
holder requests to be registered; provided, that, the Company shall not be
required to register any Registrable Securities pursuant to this Section 6(f)
that are eligible for resale pursuant to Rule 144(k) promulgated under the
Securities Act.

        (g)    Notices.    Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be delivered as
set forth in the Purchase Agreement.

        (h)    Successors and Assigns.    This Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of each of
the parties and shall inure to the benefit of each Holder. The Company may not
assign its rights or obligations hereunder without the prior written consent of
Holders of a majority of the then outstanding Registrable Securities. Each
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.

        (i)    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.

        (j)    Governing Law.    All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed

9

--------------------------------------------------------------------------------




herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence a Proceeding to enforce any
provisions of this Agreement, then the prevailing party in such Proceeding shall
be reimbursed by the other party for its attorneys fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Proceeding.

        (k)    Cumulative Remedies.    The remedies provided herein are
cumulative and not exclusive of any remedies provided by law.

        (l)    Severability.    If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

        (m)    Headings.    The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

        (n)    Independent Nature of Purchasers' Obligations and Rights.    The
obligations of each Purchaser hereunder is several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

********************

10

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.

    Dot Hill Systems Corp
 
 
By:
/s/  JAMES L. LAMBERT      

--------------------------------------------------------------------------------

Name:    James L. Lambert
Title:    Chief Executive Officer and President

[PURCHASERS' SIGNATURE PAGES FOLLOW]

11

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Trusco Capital Management, Inc.
 
 
By:
/s/  PATRICK PAPARELLI      

--------------------------------------------------------------------------------

Patrick Paparelli
Managing Director

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

12

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Omicron Master Trust     By: Omicron Capital L.P., as subadvisor     By:
Omicron Capital Inc., its general partner
 
 
By:
/s/  BRUCE BERNSTEIN      

--------------------------------------------------------------------------------

Bruce Bernstein
President

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

13

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Midsummer Investment, Ltd.
 
 
By:
/s/  MICHAEL A. AMSALEM      

--------------------------------------------------------------------------------

Name:    Michael A. Amsalem
Title:    Director

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

14

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Islandia, L.P.
 
 
By:
/s/  RICHARD BERNER      

--------------------------------------------------------------------------------

Name:    Richard Berner
Title:    President of the general partner

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

15

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Cranshire Capital, L.P.
 
 
By:
/s/  MITCHELL P. KOPIN      

--------------------------------------------------------------------------------

Name:    Mitchell P. Kopin
Title:    President of Downsview Capital, Inc.
Its general partner

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

16

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Westpark Capital, L.P.
 
 
By:
/s/  PATRICK J. BROSNAHAN      

--------------------------------------------------------------------------------

Name:    Patrick J. Brosnahan
Title:    General Partner

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

17

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    The Pinnacle Fund, L.P.
 
 
By:
/s/  BARRY M. KITT      

--------------------------------------------------------------------------------

Name:    Barry M. Kitt
Title:    Partner

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

18

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Southwell Partners LP
 
 
By:
/s/  WILSON JAEGGLI      

--------------------------------------------------------------------------------

Name:    Wilson Jaeggli
Title:    General Partner

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

19

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Atlas Capital Master Fund, L.P.     By: Atlas Capital L.P. & Atlas Capital
Offshore Fund Ltd.,
Its General Partners
 
 
By:
/s/  ROBERT H. ALPERT      

--------------------------------------------------------------------------------

Name:    Robert H. Alpert
Title:    President

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

20

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Atlas Capital(Q.P.) L.P.     By: Atlas Capital Management L.P., its GP
By: RHA, Inc., its GP
 
 
By:
/s/  ROBERT H. ALPERT      

--------------------------------------------------------------------------------

Name:    Robert H. Alpert
Title:    President

[PURCHASERS' SIGNATURE PAGES TO FOLLOW]

21

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Walker Smith Capital Master Fund
 
 
By:
/s/  REID WALKER      

--------------------------------------------------------------------------------

Name:    Reid Walker
Title:    Member

[PURCHASERS' SIGNATURE PAGES FOLLOW]

22

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    WS Opportunity Master Fund
 
 
By:
/s/  PATRICK WALKER      

--------------------------------------------------------------------------------

Name:    Patrick Walker
Title:    Member

[PURCHASERS' SIGNATURE PAGES FOLLOW]

23

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    Walker Smith International Fund, Ltd.
 
 
By:
/s/  REID WALKER      

--------------------------------------------------------------------------------

Name:    Reid Walker
Title:    Member

[PURCHASERS' SIGNATURE PAGES FOLLOW]

24

--------------------------------------------------------------------------------

[PURCHASER'S SIGNATURE PAGE TO RRA]

    WS Opportunity Fund International, L.P.
 
 
By:
/s/  PATRICK WALKER      

--------------------------------------------------------------------------------

Name:    Patrick Walker
Title:    Member

25

--------------------------------------------------------------------------------


ANNEX A



Plan of Distribution


        The Selling Stockholders and any of their pledgees, assignees and
successors-in-interest may, from time to time, sell any or all of their shares
of Common Stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The Selling Stockholders may use any one or more of the
following methods when selling shares:

•ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

•block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

•purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

•an exchange distribution in accordance with the rules of the applicable
exchange;

•privately negotiated transactions;

•short sales

•broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

•a combination of any such methods of sale; and

•any other method permitted pursuant to applicable law.

        The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus. Broker-dealers
engaged by the Selling Stockholders may arrange for other brokers-dealers to
participate in sales. Broker-dealers may receive commissions or discounts from
the Selling Stockholders (or, if any broker-dealer acts as agent for the
purchaser of shares, from the purchaser) in amounts to be negotiated. The
Selling Stockholders do not expect these commissions and discounts to exceed
what is customary in the types of transactions involved.

        The selling stockholder may from time to time pledge or grant a security
interest in some or all of the Shares or common stock or Warrants owned by them
and, if they default in the performance of their secured obligations, the
pledgees or secured parties may offer and sell the shares of common stock from
time to time under this prospectus, or under an amendment to this prospectus
under Rule 424(b)(3) or other applicable provision of the Securities Act of 1933
amending the list of selling stockholders to include the pledgee, transferee or
other successors in interest as selling stockholders under this prospectus.

        The selling stockholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus.

        The Selling Stockholders and any broker-dealers or agents that are
involved in selling the shares may be deemed to be "underwriters" within the
meaning of the Securities Act in connection with such sales. In such event, any
commissions received by such broker-dealers or agents and any profit on the
resale of the shares purchased by them may be deemed to be underwriting
commissions or discounts under the Securities Act. The Selling Stockholders have
informed the Company that it does not have any agreement or understanding,
directly or indirectly, with any person to distribute the Common Stock.

        The Company is required to pay all fees and expenses incurred by the
Company incident to the registration of the shares. The Company has agreed to
indemnify the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.33



REGISTRATION RIGHTS AGREEMENT

ANNEX A



Plan of Distribution
